FILED
                            NOT FOR PUBLICATION                             MAR 21 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 15-50545

               Plaintiff - Appellee,             D.C. No. 3:04-cr-03002-DMS

 v.
                                                 MEMORANDUM*
BOBBY RODRIGUEZ,

               Defendant - Appellant.


                    Appeal from the United States District Court
                       for the Southern District of California
                     Dana M. Sabraw, District Judge, Presiding

                             Submitted March 15, 2016**

Before:        GOODWIN, LEAVY, and CHRISTEN, Circuit Judges.

      Bobby Rodriguez appeals from the nine-month sentence imposed upon his

third revocation of supervised release. We have jurisdiction under 28 U.S.C.

§ 1291, and we affirm.



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Rodriguez contends that the district court impermissibly delegated its

judicial authority when it rejected his request for outpatient drug treatment and

deferred to the probation officer’s recommendation that Rodriguez either serve a

short sentence followed by inpatient drug treatment or a longer terminal sentence.

The case upon which Rodriguez relies, United States v. Esparza, 552 F.3d 1088

(9th Cir. 2009), is inapposite. Unlike in that case, the district court here did not

impose a condition of supervised release granting the probation officer the

authority to decide whether Rodriguez would participate in inpatient or outpatient

drug treatment. Rather, the record shows that the court simply listened to the

parties’ arguments, found probation’s recommendation against outpatient treatment

persuasive, and imposed a terminal sentence in light of Rodriguez’s unwillingness

to participate in inpatient treatment. The district court did not err.

      AFFIRMED.




                                            2                                    15-50545